People v McKinnon (2019 NY Slip Op 00810)





People v Mckinnon


2019 NY Slip Op 00810


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: SMITH, J.P., NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (20/05) KA 02-02732.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, PLAINTIFF-RESPONDENT, 
vDYVON MCKINNON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.